 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RONNIE J. CAVAZOS,                             No. 1:19-cv-00208-DAD-JLT
12                       Petitioner,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND GRANTING
14       TAMMY FOSS, Warden,                            RESPONDENT’S MOTION TO DISMISS
15                       Respondent.                    (Doc. Nos. 16, 19)
16

17

18           Petitioner Ronnie J. Cavazos is a state prisoner proceeding pro se with a petition for writ

19   of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rules 302 and 304.

21           On April 16, 2019, respondent Tammy Foss filed a motion to dismiss the petition as

22   untimely. (Doc. No. 16.) On July 18, 2019, the assigned magistrate judge issued findings and

23   recommendations, recommending that the petition be dismissed as barred by the applicable

24   statute of limitations1 and that a certificate of appealability not be issued. (Doc. No. 19.) The

25   findings and recommendations were served on the parties and contained notice that any

26   1
        The findings and recommendations conclude that any application for federal habeas relief to be
27   filed by petition was due not later than October 2, 2018, but that he did not file his untimely
     petition in this case until December 11, 2018, more than two months after the applicable statute of
28   limitations had expired.
                                                        1
 1   objections thereto were to be filed within twenty-one days. (Id. at 4.) Petitioner filed objections

 2   to the findings and recommendations on August 15, 2019 (Doc. No. 20), and respondent filed a

 3   reply on August 28, 2019 (Doc. No. 21.)

 4          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

 6   objections and respondent’s reply, the court concludes that the findings and recommendations are

 7   supported by the record and proper analysis.

 8          Petitioner objects that he “has been [diligent] and persisting in [filing] this petition,” but

 9   that his ability to do so has been impeded by inconsistent access to the prison law library and by

10   substantial delays in receiving copies of legal documents. (Doc. No. 20 at 1.) Although not

11   couched as such, the court construes this as an argument that petitioner should be entitled to

12   equitable tolling of the applicable statute of limitations thereby rendering his petition timely.2

13   However, a petitioner is entitled to equitable tolling “only if he shows (1) that he has been

14   pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way and

15   prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal quotation marks

16   omitted). “[E]quitable tolling is unavailable in most cases,” Miles v. Prunty, 187 F.3d 1104, 1107

17   (9th Cir. 1999), and the petitioner bears the burden of proving that tolling is proper. Banjo v.

18   Ayers, 614 F.3d 964, 967 (9th Cir. 2010). A habeas petitioner is entitled to an evidentiary hearing

19   on the propriety of equitable tolling “when he makes ‘a good-faith allegation that would, if true,

20   entitle him to equitable tolling.’” Roy v. Lampert, 465 F.3d 964, 969 (9th Cir. 2006) (quoting
21   Laws v. Lamarque, 351 F.3d 919, 919 (9th Cir. 2003)).

22          The Ninth Circuit has recognized that depriving a prisoner of his legal documents can rise

23   to the level of an extraordinary circumstance for purposes of equitable tolling. See id. (“A

24   complete lack of access to a legal file may constitute an extraordinary circumstance[.]”);

25   Espinoza-Matthews v. California, 432 F.3d 1021, 1027 (9th Cir. 2005) (finding that petitioner

26   2
       Petitioner presented none of these arguments in response to respondent’s motion to dismiss his
27   petition as untimely because he filed no opposition whatsoever to the granting of that motion.
     (See Doc. No. 19 at 4) (“Petitioner makes no claim to entitlement of equitable tolling and the
28   Court finds no basis for it.”).
                                                       2
 1   was entitled to equitable tolling because “it is unrealistic to expect a habeas petitioner to prepare

 2   and file a meaningful petition on his own within the limitations period without access to his legal

 3   file”) (internal quotation marks and brackets omitted). Petitioner’s objections, submitted under

 4   penalty of perjury, state that “prison staff [disposed] of petitioner’s legal documents during a

 5   massive search.” (Doc. No. 20 at 2.) Petitioner cites to Exhibit C attached to his objections,

 6   which indicates that various items were confiscated from petitioner’s cell during a search on

 7   August 28, 2018. (Id. at 21.) However, petitioner has not identified any specific seized material

 8   that was necessary to his filing of a timely petition.

 9          The court concludes that equitable tolling is unavailable here because, on the allegations

10   and evidence now before the court, petitioner did not act with reasonable diligence. The court

11   finds nothing in petitioner’s objections detailing “‘the steps he took to diligently pursue his

12   federal claims.’” Roy, 465 F.3d at 972 (quoting Miller v. Marr, 141 F.3d 976, 978 (10th Cir.

13   1998)). Petitioner claims that he was unable to access the law library, but petitioner’s own

14   exhibit demonstrates this not to be the case. In this regard, Exhibit A to petitioner’s objections

15   lists the many dates petitioner was able to access the prison law library between October 2017

16   and October 2018, which collectively amount to over 100 days during that period of time. (Doc.

17   No. 21 at 5.) Petitioner provides no explanation as to why prison law library access over that

18   number of days was insufficient to allow him to file a timely petition. Moreover, the petition that

19   petitioner has now belatedly filed with the court is not particularly complicated, since it merely

20   realleges the same claims and arguments raised in the Petition for Review he filed with the
21   California Supreme Court. (See Doc. No. 1 at 5–6, 47–86.) Given length of time over which

22   petitioner was able to access the prison law library, the relative simplicity of the now filed

23   petition, and the lack of any description as to other efforts he undertook to ensure that his habeas

24   petition was timely filed, the court cannot conclude that petitioner has acted diligently to litigate

25   his claim to federal habeas relief. Accordingly, the court will adopt the findings and

26   recommendations in full.
27          In addition, a state prisoner seeking a writ of habeas corpus has no absolute entitlement to

28   appeal a district court’s denial of his petition, and an appeal is only allowed in certain
                                                         3
 1   circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003). Specifically, the federal

 2   rules governing habeas cases brought by state prisoners require a district court issuing an order

 3   denying a habeas petition to either grant or deny therein a certificate of appealability. See Rules

 4   Governing § 2254 Case, Rule 11(a). A judge shall grant a certificate of appealability “only if the

 5   applicant has made a substantial showing of the denial of a constitutional right,” 28 U.S.C. §

 6   2253(c)(2), and the certificate must indicate which issues satisfy this standard. 28 U.S.C. §

 7   2253(c)(3). “Where a district court has rejected the constitutional claims on the merits, the

 8   showing required to satisfy § 2253(c) is straightforward: [t]he petitioner must demonstrate that

 9   reasonable jurists would find the district court’s assessment of the constitutional claims debatable

10   or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Additionally, for claims denied on

11   procedural grounds, a certificate of appealability should issue “when the prisoner shows, at least,

12   that jurists of reason would find it debatable whether the petition states a valid claim of the denial

13   of a constitutional right and that jurists of reason would find it debatable whether the district court

14   was correct in its procedural ruling.” Id. Here, petitioner has not made such a showing.

15   Reasonable jurists would not find the court’s determination that the pending petition is time–

16   barred to be debatable, wrong, or deserving of encouragement to proceed further. Thus, the court

17   declines to issue a certificate of appealability.

18           Accordingly,

19           1.      The findings and recommendations issued on July 18, 2019 (Doc. No. 19) are

20                   adopted in full;
21           2.      Respondent’s motion to dismiss the pending petition as barred by the applicable

22                   statute of limitations (Doc. No. 16) is granted;

23           3.      The petition for writ of habeas corpus is dismissed;

24   /////

25   /////

26   /////
27   /////

28   /////
                                                         4
 1        4.    The court declines to issue a certificate of appealability; and

 2        5.    The Clerk of Court is directed to close this case.

 3   IT IS SO ORDERED.
 4
       Dated:   October 21, 2019
 5                                                  UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    5
